EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
The Quayle Action mailed on 03/15/2021 is VACATED.  Applicant’s attorney returned and replied to the examiner’s phone message to agree to examiner’s amendments.  The Quayle Action had been posted just prior to the return phone call and applicant’s attorney took the option to vacate the Quayle Action in favor of the Notice of Allowance with examiner’s amendments to withdrawn claims for rejoinder.  This was agreed to for the purpose of compact prosecution. 
Formal Matters
Claims 1-16 are pending.  Claims 11-13 are withdrawn.  Claims 1-10 and 14-16 are under examination.   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
 
Priority
	The instant application is a continuation of application 14/780,862 filed on 9/28/2015, which is a national stage entry of PCT/FR2014/050737 filed on 3/28/2014, which claims priority from French application FR13 52880 filed on 03/29/2013.  

Examiner’s Note
Applicant's arguments and affidavit filed on 02/23/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s arguments and affidavit set forth on 02/23/2021.  Examiner’s amendments were necessary for rejoinder of withdrawn claims 11-13.  These are set forth below. 
Election/Restrictions Withdrawn for Rejoinder of Claims
Claims 1-10 and 14-16 are allowable. The restriction requirement of claims 11-13, as set forth in the Office action mailed on 08/02/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of claims 11-13 is withdrawn.  Claims 11-13, directed to a process of making film-coatings on solid forms are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Corcoran on 3/15/2021.  Note that new claim 17 is being added as agreed to by applicant and examiner.  These apply to the claim set from 06/10/2020.  
Claim 11 reads:
A film-coating process, characterized in that the process comprises:
a step a’) of spraying an aqueous film-forming composition as defined in any one of claims 8 to 10 on to a moving bed of solid forms, and 
a step b) of drying the solid forms to form film-coated solid forms.  

Claim 12 reads:
A film-coating process, characterized in that the process comprises:
a step a) of producing an aqueous film-coating composition comprising mixing a ready-to-use product as defined in claim 7 with water, 
a step a’) of spraying an aqueous film-forming composition obtained in step a) on to a moving bed of solid forms, and
a step b) of drying the solid forms to form film-coated solid forms.  


Claim 13 reads:
The film-coating process as claimed in claim 11, characterized in that the bed of solid forms is preheated to a temperature of between 30 and 60˚C.  

The following new claim will be added:
Claim 17 reads:
The film-coating process as claimed in claim 12, characterized in that the bed of solid forms is preheated to a temperature of between 30 and 60˚C.  

Reasons for Allowance
	The examiner has considered applicant’s affidavit and arguments filed on 2/23/2021 with the request for continued examination.  The applicant provides for the criticality of the sorbitol proportion as dictated in instant claim 1.  It is shown that using sorbitol at about 50% by weight of the fluidized hydroxypropyl starch (outside the claimed range and relevant to that of the closest prior art) would create film-coatings that were unacceptable as compared to values of the instantly claimed range, which produced acceptable film coatings.  With this evidence, the claims are now in condition for allowance with examiner’s amendments to withdrawn claims as dictated below so that withdrawn claims can be rejoined. 
Conclusion
Claims 1-17 are allowed with examiner’s amendments above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613